Citation Nr: 1717874	
Decision Date: 05/23/17    Archive Date: 06/05/17

DOCKET NO.  07-25 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease of the lumbar spine.

2.  Entitlement to a total rating due to individual unemployability (TDIU). 
 

REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel 




INTRODUCTION

The Veteran served on active duty in the United States Army from April 1986 to November 1994 and from November 1999 to December 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In an August 2010 decision, the Board denied the claim for entitlement to service connection for a back disability, and the Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2011 Order and Memorandum Decision, the Court vacated the Board's decision and remanded this appeal for appropriate action.

In April 2013, the Board again denied the claim at issue, and the Veteran again appealed this decision to the Court.  In a February 2014 Order, the Court vacated the Board's decision and remanded the appeal for further development consistent with instructions in an April 2013 Joint Motion for Remand (JMR) from both the Veteran's representative and VA.  Specifically, the JMR contended - and the Court concurred - that VA had failed in its duty to assist the Veteran by failing to ensure that all relevant VA treatment had been obtained, and therefore the Board had relied on an inadequate VA examination - to the extent that such examination had not considered the Veteran's complete prior medical history.

In August 2014 the Board remanded this matter for development consistent with the Court's February 2014 Order, specifically to associate outstanding evidence into the record, and provide an additional VA examination.  In April 2015, the Board again denied the claim at issue, and the Veteran appealed this decision to the Court a third time.  In a November 2015 Order, the Court vacated the Board's decision and remanded the appeal for further development consistent with instructions in an October 2015 Joint Motion for Remand (JMR) from both the Veteran's representative and VA.  Specifically, the JMR contended - and the Court concurred - that VA had failed to provide sufficient reasons and bases in support of its denial of the claim.  The matter is now once again before the Board for adjudication.

FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's degenerative disc disease of the lumbar spine had its onset in service. 


CONCLUSION OF LAW

Degenerative disc disease of the lumbar spine was incurred in service.   38 U.S.C.A. §§ 1110, 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Principles of Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Analysis

The Veteran asserts that his currently diagnosed lumbar spine disability is related to service.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board agrees.  

The Veteran has a current diagnosis of degenerative disc disease, satisfying the first element of service connection - current disability.  See, e.g., July 2007 letter of VA physician H.R. The Veteran's reports of medical examination at entry into service dated March 1986 and August 1999 do not reflect any spinal abnormalities.  A June 1989 service treatment record (STR) reflects the Veteran complained of low back pain especially with twisting, although there was no history of trauma.  He was given warm towels and an analgesic balm and told to return if the pain became more severe.  Another STR dated March 1993 reflects the Veteran again complained of back pain for the previous five days, stating he injured it while doing physical training.  The assessment was mechanical back pain.  As such, the second element of service connection, in-service event or injury, is also met.   

The remaining element is the nexus, a connection between the current disability and service.  In this regard, there are numerous medical opinions of record.  However, the most relevant opinion was received at the VA in January 2017.  The opinion, given by a private provider, reflects thorough review of all the evidence of record.  The provider's opinion includes discussion of all the relevant evidence as well as discussion of pertinent medical principles and literature.  The provider ultimately opined that the Veteran's in-service treatment for back pain represented a manifestation of the disease process eventually diagnosed as lumbar degenerative joint disease.   The opinion is competent, credible, and well-reasoned.  The Board finds that it is probative to the issue at hand and provides compelling evidence that the Veteran's lumbar spine disease process had onset in service.

As such, service connection for lumbar spine degenerative disc disease is granted on a direct basis. 


ORDER

Service connection for degenerative disc disease of the lumbar spine is granted. 


REMAND

Entitlement to TDIU has been raised by the record in the January 2017 report of private provider Dr. P.C.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  On remand, the RO should request that the Veteran fully complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  

On remand, the RO is requested to consider the Veteran's ability to obtain and follow substantially gainful employment in light of all of his service-connected disabilities.  Outstanding records should also be associated with the Veteran's claims file on remand.  In this regard, the record reflects that the Veteran may be in receipt of benefits from the Social Security Administration (SSA); however, SSA medical records have not been requested or associated with his claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Provide a notice letter informing the Veteran of the evidentiary requirements necessary to substantiate a claim for TDIU.  This letter should specifically request that the Veteran submit an Application for Increased Compensation Based on Unemployability, or a VA-Form 21-8940.

2.  Obtain all updated VA treatment records for the Veteran.

3.  Request all documents pertaining to the application of disability benefits from SSA, including the records relied upon in determining whether benefits were warranted.

4.   Notify the Veteran that he may submit additional lay statements from himself and from other individuals who have first-hand knowledge about impact of his service-connected disabilities on his ability to obtain and retain substantially gainful employment.

5.  Then readjudicate the issues on appeal.  If any of the benefits sought on appeal remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





____________________________________________
STEVEN D. REISS
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


